                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

 SAUL MARTINEZ, JR.,
 on Behalf of Himself and on Behalf of All
 Others Similarly Situated,                CIVIL ACTION NO. 1:16-cv-00945 JCH-KRS
              Plaintiff,

 v.

 SCHLUMBERGER TECH CORP. and
 SCHLUMBERGER LIMITED
 (SCHLUMBERGER N.V.),
          Defendants.


                ORDER APPROVING MOTION TO SEAL SETTLEMENT

        Before the Court is the Unopposed Motion to Seal Settlement. For good cause shown, the

Motion is GRANTED. The Parties are hereby directed to submit the Settlement Agreement under

seal.

SO ORDERED.


                                    ____________________________________
                                    KEVIN R. SWEAZEA
                                    UNITED STATES MAGISTRATE JUDGE




                                              1
